Brown, J.
(concurring). I fully agree with the majority opinion. In my view, this appeal is utterly frivolous. Facing, as we do, “the onslaught of cases confronting our understaffed and resource-meager court system” (Bender v. Automotive Specialties, Inc., 407 Mass. 31, 36 [1990]), we can ill afford to spend our time and the taxpayers’ money on matters such as these. I repeat once again: our courts and our lawyers should be assisting the truly needy, not the greedy. Cf. Doliner v. Brown, 21 Mass. App. Ct. 692, 698 (1986) (Brown, J., concurring).